Citation Nr: 1539832	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  04-26 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart disability and, if so, whether service connection is warranted for the claimed disability.

2. Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel



INTRODUCTION

The Veteran had active military service from January 1964 to May 1968.  He was awarded a Purple Heart Medal among his awards and decorations.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims folder is encompassed in the Virtual VA and Veterans Benefits Management System electronic files.

This case was brought before the Board in August 2009, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The issues of service connection for a heart disability and back disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. A September 1983 rating decision denied the Veteran's claim of entitlement to service connection for a heart disorder.  The Veteran was notified of his appellate rights, but did not complete an appeal of the rating decision.

2. Evidence submitted since the September 1983 rating decision, not previously considered, is of such significance that it must be considered to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1. The September 1983 rating decision denying the claim of service connection for a heart disorder is final.  38 U.S.C.A. § 7105 (West 2014).

2. The evidence received since the September 1983 rating decision is new and material and the claim of service connection for a heart disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the Veteran's application to reopen his previously denied claim has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran seeks service connection for a heart disability.  This claim was previously considered and denied in a September 1983 rating decision.  The Veteran did not complete an appeal of this decision; therefore, the September 1983 rating decision is final.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.1103 (2015).

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  It is noted that the provisions of 38 C.F.R. § 3.156(a) have been amended during the course of the instant appeal.  The regulatory changes apply to claims filed on or after August 29, 2001 and are not applicable in the present case.  The Board will therefore apply the regulations in effect at the time the claim was filed in July 2000.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence received since the previous final denial includes a number of treatment records indicating a possible diagnosis of coronary artery disease.  Significantly, the Veteran's claim was denied by the September 1983 rating decision, in part, because he was not then diagnosed with a chronic heart disability.  In light of the low threshold established by Shade, the Board finds the new evidence must be considered to fair decide the merits of the claim of service connection.  See 38 C.F.R. § 3.156(a) (2001).  As such, the claim of service connection for a heart disability must be reopened.  However, for the reasons discussed in the REMAND section below, additional development is required prior to a decision on the merits of the claim. 



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a heart disability is reopened; to this extent only, the appeal is granted.


REMAND

The record contains VA treatment records which contain a diagnosis of coronary artery disease.  However, it is unclear whether such diagnosis is based upon objective testing, or only on the Veteran's reported history of having suffered two heart attacks in the 1970s.  A March 2010 VA treatment record notes the Veteran is being followed by cardiology at the Harrison Cardiovascular Center/Audubon Medical Center.  Records related to such treatment have not been associated with the claims file.  

In addition, the Board notes the Veteran's service in the Republic of Vietnam has been previously established and, therefore, exposure to herbicides (including Agent Orange) is presumed.  38 C.F.R. § 3.307(a)(6)(iii) (2015).  Certain diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2015).  Diseases associated with exposure to Agent Orange include, among others, ischemic heart disease (including coronary artery disease).  See Diseases Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 53,202, 53,216 (Aug. 31, 2010) (amending 38 C.F.R. § 3.309(e)).  Given the possible diagnosis of coronary artery disease, the Board finds a VA examination is warranted.  See 38 C.F.R. § 3.159(c)(4) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As a final note, a March 2010 rating decision denied service connection for a back disability.  In April 2010, the Veteran submitted a notice of disagreement (NOD) with respect to the March 2010 rating decision.  The RO has not issued a statement of the case (SOC) to the Veteran which addresses his NOD as it pertains to this issue.  When a timely notice of disagreement has been filed, the claim must be remanded to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of an SOC, is now necessary with regard to this issue.  38 C.F.R. § 19.26 (2015).  The Veteran will then have the opportunity to file a timely substantive appeal if he wishes to complete an appeal.

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case with respect to the issue of entitlement to service connection for a back disability.  All appropriate appellate procedures should then be followed.  The Veteran should be advised that he must complete his appeal of this issue by filing a timely substantive appeal following the issuance of a statement of the case.  Otherwise the matter will be closed by the RO.

2. Contact the Veteran and request he identify all medical providers that have treated him for a heart disability.  For each medical provider identify, the Veteran should be requested to provide the contact information and appropriate medical releases to allow VA to obtain these records.  A medical release should be specifically requested for Harrison Cardiovascular Center/Audubon Medical Center.  Following receipt of the appropriate information from the Veteran, the appropriate procedures should be followed to obtain the identified records.  All attempts to obtain records should be documented in the claims folder.

3. Obtain and associate with the claims file all records related to treatment for a cardiac condition at VA facilities since July 2000.  Efforts to obtain these records must be documented with the claims file and continue until a negative reply is received or it is reasonably determined they do not exist.

4. Following completion of the above, schedule the Veteran for a VA examination to address the nature and etiology of his claimed heart disability.  A complete copy of the electronic claims file must be provided to the examiner for review, and the examination report should reflect such a review was accomplished.  Any clinically indicated testing and/or consultation must be performed.  Following a review of the claims file, and physical examination of the Veteran, the examiner is requested to address the following:

a. Is there objective evidence of a diagnosis of a heart disability at any point during the appeal period (dating to July 2000)?  The examiner is requested to specifically address whether the Veteran has been diagnosed with a form of ischemic heart disease.  If no heart disorder is found that should be specifically set out and reconciled with any contrary findings.

b. For any diagnosed heart disability that is not a form of ischemic heart disease, the examiner is requested to provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that such disability had its onset or is otherwise etiologically related to his period of active service, to include exposure to herbicide agents?  

A complete rationale must be provided for all opinions expressed, including a discussion of the evidence and medical principles which led to the conclusions reached.

5. Review the VA examination report and opinion(s) provided therein for compliance with this REMAND.  If the VA examination report is in any way inadequate, corrective procedures should be implemented.

6. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


